In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Queens County (Hentel, J.), entered June 25, 1985, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $1,426,431.
Ordered that the judgment is reversed, on the facts and as an exercise of discretion, without costs or disbursements, and a new trial is granted on the issue of damages only, unless within 20 days after the service upon the plaintiff of a copy of this decision and order, together with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict as to damages to the principal sum of $700,000 and the entry of an amended judgment accordingly. In the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements.
The plaintiff, a young mother of two children, suffered an injury to her right knee when the New York City of Department of Correction’s van that was returning her from a visit to Rikers Island hit a sharp dip in the road, causing her to fall from her seat. The deterioration of her injured knee has led to several surgical procedures, severely restricting her mobility, and to the development of chronic conditions involving her back and other knee. Nonetheless, while we recognize the severe and lasting effects of the plaintiff’s injuries, as well as the economic loss she will likely incur, we find the verdict clearly excessive to the extent indicated. Thompson, J. P., Weinstein, Kunzeman and Harwood, JJ., concur.